Title: From John Quincy Adams to Joseph Johnson, 5 December 1826
From: Adams, John Quincy
To: Johnson, Joseph




Sir
Washington 5 December 1826


I have received with deep sensibility, the copy which the City Council of Charleston, have been pleased to present, and which you have had the goodness to forward to me, of the Eulogy of Mr Ford, delivered at the request of the council, upon the character of my deceased father
The respectful attention thus shewn to the memory, of the friend and associate in Revolutionary trials of Christopher Gadsden, of John and Edward Rutledge and of Henry Laurens, by the City of which they were ornaments, as it is among the most rewards of public services, so it calls for the heartfelt acknowledgements of those related to him by the ties of private affection. In their behalf I pray you to present to the Council the assurance of our gratitude, and in my own I entreat you to add the expression of my fervent good-wishes for the prosperity and happiness of your City; and to accept for yourself that of my respectful consideration







